                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 SYLVESTER H. CLAY, JR.,                          )
                                                  )
                  Movant,                         )
                                                  )
           v.                                     )          No. 4:19-cv-02015-AGF
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                  Respondent,                     )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion of movant Sylvester H. Clay, Jr. for additional

time in which to file a response to the Court’s show cause order. (Docket No. 8). In the motion,

movant’s counsel notes that the Court issued its order to show cause on December 16, 2019, but

that counsel did not enter her appearance until January 8, 2020. Good cause being shown, the Court

will grant movant’s motion. Movant will be given an additional thirty days from the date of this

order in which to submit a response.

        Accordingly,

        IT IS HEREBY ORDERED that movant’s motion for additional time in which to respond

to the Court’s show cause order (Docket No. 8) is GRANTED.

        IT IS FURTHER ORDERED that movant shall file a response within thirty (30) days

of the date of this order.

        Dated this 15th day of January, 2020.




                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE
